      Case 2:17-cr-00241-JCZ-JVM Document 267 Filed 04/08/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                         17-241

IRVIN MAYFIELD                                                 SECTION "A" MAG. 1
RONALD MARKHAM


                              MINUTE ENTRY (JS-10: 50)

       On April 8, 2021, the Court held a status conference with the following counsel in

attendance: Dall Kammer, Ted Carter, and Rachel Cassagne for the Government;

Claude Kelly, Celia Rhoads, and Warner Thompson for defendant Irvin Mayfield; Sara

Johnson for defendant Ronald Markham.

       The parties have submitted their objections to the Probation Officer’s draft

presentence investigation reports, which as yet the Court has not received or reviewed.

All parties agreed that it would be helpful for the Court to obtain a copy of each

defendant’s draft PSR. The Court agreed to do so and will review them prior to the next

status conference.

       The Court scheduled a follow-up status conference to discuss the status of

potential witnesses, deadlines for expert reports, and an appropriate date for the

sentencing hearing.

       Accordingly;

       IT IS ORDERED that a follow-up status conference with the Court is set for

Tuesday, May 4, 2021, at 10:30 a.m. IN CHAMBERS.

                                            *******
